               Case 2:20-cv-00173-RSM Document 38 Filed 01/27/21 Page 1 of 9



 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     ALASKA PLUMBING AND PIPEFITTING    )
 9   INDUSTRY PENSION FUND; and Robert  )                    CASE NO. 2:20-CV-00173-RSM
     Hubbard as a Fiduciary of the ALASKA
                                        )
10   PLUMBING AND PIPEFITTING INDUSTRY  )
     PENSION FUND,                      )                    STIPULATED MOTION FOR
11                                                           PROTECTIVE ORDER
                                        )
               Plaintiff,
12                                      )                    Noted for Consideration January 26, 2021
          v.                            )
13                                      )
     POLAR REFRIGERATION AND            )
14   RESTAURANT EQUIPMENT, INC. and     )
     COMMERCIAL KITCHEN SOLUTIONS, LLC, )
15                                      )
               Defendant.               )
16                                      )
17          The parties, by and through their respective counsel of record, hereby submit this stipulated
18   motion for protective order to protect the confidentiality of certain documents.
19   1.     PURPOSES AND LIMITATIONS
20          Discovery in this action is likely to involve production of confidential, proprietary, or
21   private information for which special protection may be warranted. Accordingly, the parties hereby
22   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
23   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
24   protection on all disclosures or responses to discovery, the protection it affords from public
25   disclosure and use extends only to the limited information or items that are entitled to confidential
26


                                                                                  KARR TUTTLE CAMPBELL
     STIPULATED MOTION FOR PROTECTIVE ORDER- 1                                   701 Fifth Avenue, Suite 3300
     CASE NO. 2:20-cv-00173-RSM                                                   Seattle, Washington 98104
     #1365252 v1 / 74190-001                                                             Main: (206) 223 1313
                                                                                          Fax: (206) 682 7100
               Case 2:20-cv-00173-RSM Document 38 Filed 01/27/21 Page 2 of 9



 1   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
 2   confidential information under seal.
 3   2.     “CONFIDENTIAL” MATERIAL
 4          “Confidential” material shall include the following documents and tangible things
 5   produced or otherwise exchanged: financial information for Commercial Kitchen Solutions, LLC
 6   and Polar Refrigeration and Restaurant Equipment, Inc., including but not limited to balance sheets
 7   and tax returns; all internal policies and procedures of the Pension Fund; any private personal
 8   information, including, but not limited to, personal financial information, employment history,
 9   salary and benefit information, and social security numbers or other personal identifying
10   information; any information regarding any contributing employers to the Fund. Confidential
11   information does not include information that has been disclosed in the public domain.
12   3.     SCOPE
13          The protections conferred by this agreement cover not only confidential material (as
14   defined above), but also (1) any information copied or extracted from confidential material; (2) all
15   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
16   conversations, or presentations by parties or their counsel that might reveal confidential material.
17          However, the protections conferred by this agreement do not cover information that is in
18   the public domain or becomes part of the public domain through trial or otherwise.
19   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
20          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
21   or produced by another party or by a non-party in connection with this case only for prosecuting,
22   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
23   categories of persons and under the conditions described in this agreement. Confidential material
24   must be stored and maintained by a receiving party at a location and in a secure manner that ensures
25   that access is limited to the persons authorized under this agreement.
26


                                                                                   KARR TUTTLE CAMPBELL
     STIPULATED MOTION FOR PROTECTIVE ORDER- 2                                    701 Fifth Avenue, Suite 3300
     CASE NO. 2:20-cv-00173-RSM                                                    Seattle, Washington 98104
     #1365252 v1 / 74190-001                                                              Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
               Case 2:20-cv-00173-RSM Document 38 Filed 01/27/21 Page 3 of 9



 1          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 2   by the court or permitted in writing by the designating party, a receiving party may disclose any
 3   confidential material only to:
 4                  (a)     the receiving party’s counsel of record in this action, as well as employees
 5   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 6                  (b)     the officers, directors, and employees (including in house counsel) of the
 7   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 8   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 9   designated;
10                  (c)     experts and consultants to whom disclosure is reasonably necessary for this
11   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                  (d)     the court, court personnel, and court reporters and their staff;
13                  (e)     copy or imaging services retained by counsel to assist in the duplication of
14   confidential material, provided that counsel for the party retaining the copy or imaging service
15   instructs the service not to disclose any confidential material to third parties and to immediately
16   return all originals and copies of any confidential material;
17                  (f)     witnesses in the action to whom disclosure is reasonably necessary and who
18   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
19   agreed by the designating party or ordered by the court. Pages of transcribed deposition testimony
20   or exhibits to depositions that reveal confidential material must be marked as “CONFIDENTIAL”
21   by the court reporter and may not be disclosed to anyone except as permitted under this agreement;
22                  (g)     the author or recipient of a document containing the information or a
23   custodian or other person who otherwise possessed or knew the information.
24          4.3     Filing Confidential Material. Before filing confidential material or discussing or
25   referencing such material in court filings, the filing party shall confer with the designating party,
26   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will


                                                                                   KARR TUTTLE CAMPBELL
     STIPULATED MOTION FOR PROTECTIVE ORDER- 3                                    701 Fifth Avenue, Suite 3300
     CASE NO. 2:20-cv-00173-RSM                                                    Seattle, Washington 98104
     #1365252 v1 / 74190-001                                                              Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
               Case 2:20-cv-00173-RSM Document 38 Filed 01/27/21 Page 4 of 9



 1   remove the confidential designation, whether the document can be redacted, or whether a motion
 2   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
 3   designating party must identify the basis for sealing the specific confidential information at issue,
 4   and the filing party shall include this basis in its motion to seal, along with any objection to sealing
 5   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
 6   the standards that will be applied when a party seeks permission from the court to file material
 7   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
 8   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
 9   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
10   the strong presumption of public access to the court’s files.
11   5.     DESIGNATING PROTECTED MATERIAL
12          5.1      Exercise of Restraint and Care in Designating Material for Protection. Each party
13   or non-party that designates information or items for protection under this agreement must take
14   care to limit any such designation to specific material that qualifies under the appropriate
15   standards. The designating party must designate for protection only those parts of material,
16   documents, items, or oral or written communications that qualify, so that other portions of the
17   material, documents, items, or communications for which protection is not warranted are not swept
18   unjustifiably within the ambit of this agreement.
19          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
20   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
21   unnecessarily encumber or delay the case development process or to impose unnecessary expenses
22   and burdens on other parties) expose the designating party to sanctions.
23          If it comes to a designating party’s attention that information or items that it designated for
24   protection do not qualify for protection, the designating party must promptly notify all other parties
25   that it is withdrawing the mistaken designation.
26


                                                                                     KARR TUTTLE CAMPBELL
     STIPULATED MOTION FOR PROTECTIVE ORDER- 4                                      701 Fifth Avenue, Suite 3300
     CASE NO. 2:20-cv-00173-RSM                                                      Seattle, Washington 98104
     #1365252 v1 / 74190-001                                                                Main: (206) 223 1313
                                                                                             Fax: (206) 682 7100
               Case 2:20-cv-00173-RSM Document 38 Filed 01/27/21 Page 5 of 9



 1          5.2      Manner and Timing of Designations. Except as otherwise provided in this
 2   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 3   ordered, disclosure or discovery material that qualifies for protection under this agreement must
 4   be clearly so designated before or when the material is disclosed or produced.
 5                  (a)      Information in documentary form: (e.g., paper or electronic documents and
 6   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
 7   the designating party must affix the word “CONFIDENTIAL” to each page that contains
 8   confidential material. If only a portion or portions of the material on a page qualifies for protection,
 9   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
10   markings in the margins).
11                  (b)      Testimony given in deposition or in other pretrial proceedings: the parties
12   and any participating non-parties must identify on the record, during the deposition or other pretrial
13   proceeding, all protected testimony, without prejudice to their right to so designate other testimony
14   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
15   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
16   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
17   at trial, the issue should be addressed during the pre-trial conference.
18                  (c)     Other tangible items: the producing party must affix in a prominent place
19   on the exterior of the container or containers in which the information or item is stored the word
20   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
21   the producing party, to the extent practicable, shall identify the protected portion(s).
22          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
23   designate qualified information or items does not, standing alone, waive the designating party’s
24   right to secure protection under this agreement for such material. Upon timely correction of a
25   designation, the receiving party must make reasonable efforts to ensure that the material is treated
26   in accordance with the provisions of this agreement.


                                                                                     KARR TUTTLE CAMPBELL
     STIPULATED MOTION FOR PROTECTIVE ORDER- 5                                      701 Fifth Avenue, Suite 3300
     CASE NO. 2:20-cv-00173-RSM                                                      Seattle, Washington 98104
     #1365252 v1 / 74190-001                                                                Main: (206) 223 1313
                                                                                             Fax: (206) 682 7100
               Case 2:20-cv-00173-RSM Document 38 Filed 01/27/21 Page 6 of 9



 1   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2           6.1    Timing of Challenges. Any party or non-party may challenge a designation of
 3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 5   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the
 7   original designation is disclosed.
 8           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
 9   regarding confidential designations without court involvement. Any motion regarding confidential
10   designations or for a protective order must include a certification, in the motion or in a declaration
11   or affidavit, that the movant has engaged in a good faith meet and confer conference with other
12   affected parties in an effort to resolve the dispute without court action. The certification must list
13   the date, manner, and participants to the conference. A good faith effort to confer requires a face-
14   to-face meeting or a telephone conference.
15           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
16   intervention, the challenging party may file and serve a motion to challenge confidentiality under
17   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
18   persuasion in any such motion shall be on the designating party. Frivolous challenges and those
19   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
20   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
21   the material in question as confidential until the court rules on the challenge.
22   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
23   LITIGATION
24           If a party is served with a subpoena or a court order issued in other litigation that compels
25   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
26   must:


                                                                                   KARR TUTTLE CAMPBELL
     STIPULATED MOTION FOR PROTECTIVE ORDER- 6                                    701 Fifth Avenue, Suite 3300
     CASE NO. 2:20-cv-00173-RSM                                                    Seattle, Washington 98104
     #1365252 v1 / 74190-001                                                              Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
               Case 2:20-cv-00173-RSM Document 38 Filed 01/27/21 Page 7 of 9



 1                  (a)     promptly notify the designating party in writing and include a copy of the
 2   subpoena or court order;
 3                  (b)     promptly notify in writing the party who caused the subpoena or order to
 4   issue in the other litigation that some or all of the material covered by the subpoena or order is
 5   subject to this agreement. Such notification shall include a copy of this agreement; and
 6                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
 7   the designating party whose confidential material may be affected.
 8   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
10   material to any person or in any circumstance not authorized under this agreement, the receiving
11   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
12   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
13   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
14   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
15   Bound” that is attached hereto as Exhibit A.
16   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
17   MATERIAL
18          When a producing party gives notice to receiving parties that certain inadvertently

19   produced material is subject to a claim of privilege or other protection, the obligations of the

20   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

21   is not intended to modify whatever procedure may be established in an e-discovery order or

22   agreement that provides for production without prior privilege review. The parties agree to the

23   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

24   10.    NON TERMINATION AND RETURN OF DOCUMENTS
25          Within 60 days after the termination of this action, including all appeals, each receiving
26   party must return all confidential material to the producing party, including all copies, extracts and


                                                                                   KARR TUTTLE CAMPBELL
     STIPULATED MOTION FOR PROTECTIVE ORDER- 7                                     701 Fifth Avenue, Suite 3300
     CASE NO. 2:20-cv-00173-RSM                                                     Seattle, Washington 98104
     #1365252 v1 / 74190-001                                                               Main: (206) 223 1313
                                                                                            Fax: (206) 682 7100
               Case 2:20-cv-00173-RSM Document 38 Filed 01/27/21 Page 8 of 9



 1   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
 2          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 3   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 4   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
 5   product, even if such materials contain confidential material.
 6          The confidentiality obligations imposed by this agreement shall remain in effect until a
 7   designating party agrees otherwise in writing or a court orders otherwise.
 8                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9   DATED: January 26, 2021                        s/ Jeffrey G. Maxwell
                                                    Jeffrey G. Maxwell, WSBA #33503
10                                                  Neil J. Gregorio (pro hac vice), PA Id. #90895
                                                    Scott R. Leah (pro hac vice), PA Id. #57564
11                                                  Ian M. Grecco (pro hac vice), PA Id. #324372
                                                    Mark C. Hamilton, (pro hac vice), PA Id. #310024
12                                                  Attorneys for Plaintiffs
13   DATED: January 26, 2021                        s/ Brett A. Elliott
14                                                  Brett A. Elliott, WSBA #51157
                                                    Paul Richard Brown, WSBA #19357
15                                                  Richard J. Omata, WSBA #7032
                                                    Attorneys for Defendants
16

17          PURSUANT TO STIPULATION, IT IS SO ORDERED

18          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

19   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

20   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

21   documents, including the attorney-client privilege, attorney work-product protection, or any other

22   privilege or protection recognized by law.

23          EXECUTED: January 27, 2021
24

25

26
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE

                                                                                  KARR TUTTLE CAMPBELL
     STIPULATED MOTION FOR PROTECTIVE ORDER- 8                                    701 Fifth Avenue, Suite 3300
     CASE NO. 2:20-cv-00173-RSM                                                    Seattle, Washington 98104
     #1365252 v1 / 74190-001                                                              Main: (206) 223 1313
                                                                                           Fax: (206) 682 7100
                  Case 2:20-cv-00173-RSM Document 38 Filed 01/27/21 Page 9 of 9



 1                                              EXHIBIT A
 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,    ____________________________________          [print   or   type   full   name],     of
 4   ____________________________________ [print or type full address], declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Western District of Washington on [date] in the
 7   case of Alaska Plumbing and Pipefitting Industry Pension Fund and Robert Hubbard as a
 8   Fiduciary of the Alaska Plumbing and Pipefitting Industry Pension Fund v. Defendant Polar
 9   Refrigeration and Restaurant Equipment, Inc., et al. Case No. 2:20-cv-00173-RSM. I agree to
10   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
11   and acknowledge that failure to so comply could expose me to sanctions and punishment in the
12   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
13   item that is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court for the
16   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action.
18   Date:
19   City and State where sworn and signed:
20   Printed name:
21   Signature:
22

23

24

25

26


                                                                                 KARR TUTTLE CAMPBELL
     STIPULATED MOTION FOR PROTECTIVE ORDER- 9                                  701 Fifth Avenue, Suite 3300
     CASE NO. 2:20-cv-00173-RSM                                                  Seattle, Washington 98104
     #1365252 v1 / 74190-001                                                            Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
